EXHIBIT 10.10

FOURTH AMENDMENT AND MODIFICATION
TO LOAN AND SECURITY AGREEMENT

                  THIS FOURTH AMENDMENT AND MODIFICATION TO LOAN AND SECURITY
AGREEMENT (the “Amendment”) is made effective as of October 25, 2002 by and
among DRUGMAX, INC., a Nevada corporation, formerly known as DrugMax.com, Inc.
(“DrugMax”), VALLEY DRUG COMPANY, an Ohio corporation (“Valley”), DISCOUNT RX,
INC., a Louisiana corporation (“Discount RX”), VALLEY DRUG COMPANY SOUTH, a
Louisiana corporation (“Valley South”) (DrugMax, Valley, Discount RX and Valley
South being hereinafter referred to individually as a “Borrower” and
collectively as the “Borrowers”), DESKTOP MEDIA GROUP, INC., a Florida
corporation (“Desktop”), VETMALL, INC., a Florida corporation (“VetMall”)
(Desktop and VetMall being hereinafter referred to individually as a “Guarantor”
and collectively as the “Guarantors”) and STANDARD FEDERAL BANK NATIONAL
ASSOCIATION, formerly known as Michigan National Bank, as successor in interest
to Mellon Bank, N.A. (“Bank”).

BACKGROUND

         A.       Borrowers, Guarantors and Bank have entered into a Loan and
Security Agreement dated October 24, 2000, as amended by (i) that certain letter
agreement dated February 13, 2001, (ii) that certain Amendment and Modification
to Loan and Security Agreement dated June 13, 2001, (iii) that certain Second
Amendment and Modification to Loan and Security Agreement dated October 24,
2001, (iii) that certain Third Amendment and Modification to Loan and Security
Agreement dated June 6, 2002, and (v) those certain letter agreements between
Borrowers and Bank dated June 27, 2002, August 2, 2002 and August 14, 2002,
respectively (as amended, the “Loan Agreement”).

         B.       Borrowers and Guarantors have requested and Bank has agreed to
further amend the Loan Agreement as provided in this Amendment.

         C.       Capitalized terms not defined in this Amendment will have the
meanings set forth in the Loan Agreement.

                   NOW, THEREFORE, intending to be legally bound hereby,
Borrowers, Guarantors and Bank agree as follows:

           1.       Contract Period. The defined term “Contract Period” as set
forth in Section 1.1 of the Loan Agreement shall be and is hereby amended to
read in its entirety as follows:



--------------------------------------------------------------------------------

 


            “Contract Period means the period of time commencing on the date of
this Agreement and expiring on October 24, 2004.”


           2.       Termination of Revolving Credit Facility and Termination
Fee. In conjunction with the resetting of the Contract Period, Sections 8.10
(a),(b) and (c) of the Loan Agreement shall be and are hereby amended to read in
their entirety as follows:


  “(a)   If the termination occurs after October 24, 2001, but on or before
October 24, 2002, the termination fee will be equal to 2% of the Maximum
Revolving Credit Amount;         (b)   If the termination occurs after October
24, 2002, but on or before October 24, 2003, the termination fee will be equal
to 1.5% of the Maximum Revolving Credit Amount; and         (c)   If the
termination occurs after October 24, 2003, but on or before October 23, 2004,
the termination fee will be equal to 1% of the Maximum Revolving Credit Amount.”


           3.       Applicable Margin. Commencing with the receipt of Borrowers’
consolidated and consolidating financial statements pursuant to Section 15.1of
the Loan Agreement for the fiscal year ending March 31, 2003 and absent a
Default or an Event of Default, the pricing matrix set forth in the term
“Applicable Margin” as such term is defined in Section 1.1of the Loan Agreement
shall be and is hereby amended to read in its entirety as follows:


  Ratio of
Funded   Revolving
Credit Facility   Term
Loan       Debt to   Base   LIBOR Base   LIBOR   Level   EBITDA   Rate +   Rate
+   Rate +   Rate +   Level I   >=6.00:1   1.00%   3.50%   1.25%   3.75%   Level
II   >=5.00:1<6.00:1   0.75%   3.25%   1.00%   3.50%   Level III  
>=4.00:1<5.00:1   0.50%   3.00%   0.75%   3.25%   Level IV   <4.00:1   0.25%  
2.75%   0.50%   3.00%  



           Borrowers acknowledge and agree that as of the date hereof the
Applicable Margin is equal to the Level I pricing set forth above. Borrowers
further acknowledge and agree that all other term and conditions of the defined
term “Applicable Margin” as such term is defined in Section 1.1 of the Loan


2



--------------------------------------------------------------------------------


  Agreement (except for the pricing matrix which has been amended as set forth
above) remain in full force and effect and are hereby ratified and confirmed.


           4.       Borrowing Base. Notwithstanding anything to the contrary
herein or in the Loan Documents, upon receipt of Borrowers’ consolidated and
consolidating financial statements pursuant to Section 15.3 of the Loan
Agreement for the fiscal quarter ending September 30, 2002, the Borrowing Base
described in Section 2.3 of the Loan Agreement shall also include an advance
rate of up to 100% of the amount by which (i) the amount of funds maintained in
the blocked account pursuant to Section 14.6 of the Loan Agreement exceeds (ii)
the outstanding principal balance of the Term Loan. Borrowers acknowledge and
agree that the additional component of the Borrowing Base described in this
Section 4 shall be adjusted, upon receipt of Borrowers’ consolidated and
consolidating financial statements pursuant to Section 15.3 of the Loan
Agreement and absent a Default or an Event of Default, commencing with their
fiscal quarter ending September 30, 2002, and upon receipt of Borrowers’
consolidated and consolidating financial statements and absent a Default or an
Event of Default for each fiscal quarter end thereafter.


           5.       Valley South Reserve. The defined term “Valley South
Reserve” as set forth in Section 1.1 of the Loan Agreement shall be and is
hereby amended to read, in its entirety, as follows:


  “Valley South Reserve means a reserve against Availability under the Revolving
Credit Facility for Advances based on the Value of Valley South’s Eligible
Accounts and Eligible Inventory in an amount equal to One Million Dollars
($1,000,000); provided however, absent a Default or an Event of Default (i) such
reserve may be reduced or released if new equity proceeds are infused for
working capital purposes into Borrowers with such reduction being equal to fifty
percent (50%) of each dollar of new equity proceeds infused into Borrowers; and
(ii) commencing with the receipt by Bank of Borrowers’ consolidated financial
statements pursuant to Section 15.1 for the fiscal year ending March 31, 2003
and for each fiscal quarter thereafter, such reserve may be reduced or released
by an amount equal to fifty percent (50%) of each dollar of Net Income realized
by Borrowers in excess of the Net Income covenant as set forth in Section 14.1
of the Loan Agreement for the applicable compliance periods.”


           6.       Net Income. The defined term “Net Income” as set forth in
Section 1.1 the Loan Agreement shall be and is hereby amended to read, in its
entirety, as follows:


  “Net Income means income (or loss) after Tax Expense and shall have the
meaning given such term by GAAP, provided that, there shall be


3



--------------------------------------------------------------------------------


  specifically excluded therefrom (a) gains from the sale of capital assets, (b)
net income of any other Person in which the Person or Persons whose net income
is being determined has an ownership interest, unless received by the Person or
Persons whose net income is being determined in a cash distribution, (c) any
gains arising from extraordinary items, as defined by GAAP, (d) any income tax
benefit (gains) from net operating loss carry forwards, (e) any recovery of any
bad debt expense, and (f) the dollar amount of any Accounts which are then
converted to and/or evidenced by a note receivable.’’


           7.       Net Income. Section 14.1 of the Loan Agreement shall be and
is hereby amended to read in its entirety as follows:


           “14.1 Net Income. Borrowers will have Net Income, determined on a
consolidated basis with respect to the Borrowers only and not including any
Guarantor or other Subsidiary, of not less than the following amounts for the
following periods (if a loss is indicated, the loss will not be greater than the
specified amount):


Amount   Period           ($890,000)   Fiscal quarter ending June 30, 2002  
$180,000   Fiscal quarter ending September 30, 2002   $300,000   Fiscal quarter
ending December 31, 2002   $450,000   Fiscal quarter ending March 31, 2003  
$140,000   Fiscal year ending March 31, 2003   $250,000   Fiscal quarter ending
June 30, 2003   $250,000   Fiscal quarter ending September 30, 2003   $250,000  
Fiscal quarter ending December 31, 2003   $250,000   Fiscal quarter ending March
31, 2004   $1,000,000   Fiscal year ending March 31, 2004   $300,000   Fiscal
quarter ending June 30, 2004 and for each fiscal quarter thereafter”  



  Agreement is acceptable if both parties agree that the numbers through fiscal
quarter ended March 31, 2003 are pre-tax.


           8.       Stand-Alone Net Income. Section 14.2 of the Loan Agreement
shall be and is hereby amended to read in its entirety as follows:


           “14.2 Stand-Alone Net Income. Each Borrower, on a stand-alone basis
and not consolidated with any other Borrower or any Guarantor or other
Subsidiary, will have positive Net Income (and no net


4



--------------------------------------------------------------------------------


           losses) for each fiscal quarter commencing with the fiscal quarter
ending September 30, 2002.”


           9.       Net Worth. Section 14.3 of the Loan Agreement shall be and
is hereby amended to read in its entirety as follows:


           “14.3 Net Worth. Borrowers will maintain Net Worth, determined on a
consolidated basis with respect to the Borrowers only and not including any
Guarantor or other Subsidiary, of not less than the following amounts for the
following periods:


Amount   Period           $30,525,000   As of June 30, 2002          
$30,705,000   As of September 30, 2002 and at all times thereafter through
December 30, 2002           $31,005,000   As of December 31, 2002 and at all
times thereafter through March 30, 2003           $31,555,000   As of March 31,
2003 and at all times thereafter through June 29, 2003           $31,805,000  
As of June 30, 2003 and at all times thereafter through September 29, 2003      
    $32,055,000   As of September 30, 2003 and at all times thereafter through
December 30, 2003           $32,305,000   As of December 31, 2003 and at all
times thereafter through March 30, 2004           $32,555,000   As of March 31,
2004 and at all times thereafter through June 29, 2004           $32,855,000  
As of June 30, 2004 and at all times thereafter through September 29, 2004  



           10.     Current Ratio. Section 14.4 of the Loan Agreement shall be
amended to read in its entirety as follows:


5



--------------------------------------------------------------------------------


           “14.4 Current Ratio. Borrowers will maintain a Current Ratio,
determined on a consolidated basis with respect to the Borrowers only and not
including any Guarantor or other Subsidiary of not less than 1.10 to 1.0 for the
fiscal quarter ending June 30, 2002 and at all times thereafter.”


           11.     Indebtedness to Net Worth Ratio. Article 14 of the Loan
Agreement shall be and is hereby amended to add the following financial covenant
as a new Section 14.9:


            “14.9 Indebtedness to Net Worth Ratio. Borrowers will maintain a
ratio of Indebtedness to Net Worth of not more than 1.3 to 1.0 for the fiscal
month ending March 31, 2003 and for each fiscal month end thereafter. ’’


           12.     Accounts Receivable Limitations. Borrowers covenant and agree
that Borrowers will not have (i) Accounts in excess of $800,000 (as reduced as
provided below, the “PPS Account Limit”) in the aggregate due to any Borrower
from Professional Pharmacy Solutions, Inc. as of September 30, 2002 and for each
fiscal quarter end thereafter, (ii) Accounts at any time in excess of $500,000
in the aggregate due to any Borrower from Quality RX, Inc. and/or Brookfield
Pharmacies, Inc., and (iii) Accounts at any time in excess of $500,000 in the
aggregate due to any Borrower from any Affiliate or related party of any Obligor
(excluding Accounts due among Borrowers that are otherwise expressly permitted
under the Loan Agreement and constitute “Eligible Accounts” under Section 1.1
 of the Loan Agreement). Borrowers covenant and agree that the PPS Account Limit
set forth in subsection (i)  above will decrease by an amount equal to $25,000
commencing with their fiscal quarter ending December 31, 2002 and for each
fiscal quarter end thereafter. Borrowers further covenant and agree that any and
all Accounts described in subsections (ii) and (iii)  above will not be at any
time be more than thirty (30) days past due for any reason.


           13.     Bank Accounts. Notwithstanding anything to the contrary
contained in the Loan Agreement, within ninety (90) days of the date hereof,
Borrowers will covenant and agree to maintain or cause to be maintained at
LaSalle Bank or its Affiliates that certain investment account number
500700020-00 currently maintained by Borrower with Mellon Bank, N.A. or its
Affiliates. Borrowers will execute and deliver to LaSalle Bank or its Affiliates
any documents, agreement or other items requested by LaSalle Bank or its
Affiliates to evidence the transfer of such account and security interest of
Bank in such account.


           14.     Release of Mortgage. Upon the written request of Borrowers,
Bank agrees to release that certain mortgage lien granted to Bank by River Road
Real Estate, LLC with respect to the property leased by Discount RX and Valley
South located at 10016 River Road, St. Rose, Louisiana 70087 (the “Mortgage”);
provided that, (i) new equity proceeds in an amount not less than $1,000,000 are
infused into Borrowers and a $1,000,000 reserve against Availability under the
Revolving Credit


6



--------------------------------------------------------------------------------


  Facility for Advances is established by Bank, (ii) such new equity proceeds
are not also applied to reduce and/or release the Valley South Reserve as
provided in Section 5 above, and (iii) no Default or Event of Default has
occurred. Borrower shall pay to Bank all costs and expenses incurred by Bank in
connection with such release of lien, including any attorneys’ fees and other
legal costs, expenses and charges.


           15.      Audit Fee. Notwithstanding anything to the contrary
contained in the Loan Agreement, including without limitation Section
12.7 thereof, Obligors agree to pay to Bank all costs and expenses of Bank
related to any visits, inspections and field examinations of Obligors at a per
man per day rate of $750, but not to exceed $15,000.00 during any one-year
period, plus out-of-pocket expenses, provided that, after the occurrence of an
Event of Default, Obligors agree to pay any and all costs and expenses of Bank
related to such visits, inspections and field examination, without limitation.


           16.      Amendment Fee. As a condition for Bank entering into this
Amendment, Borrowers agree to pay to Bank an amendment fee (the “Amendment Fee”)
in the amount of Five Thousand Dollars ($5,000.00), which Amendment Fee has been
fully earned by Bank. The Amendment Fee shall be due and payable from Borrowers
to Bank contemporaneously with Borrowers’ execution of this Amendment. Bank is
hereby irrevocably authorized to deduct such payments from any account of any
Borrower maintained with Bank or to advance sums under the Revolving Credit
Facility without further notice to Borrowers to pay such installments.


           17.      Conditions Precedent. Bank’s obligation to enter into this
Amendment is subject to the fulfillment, to the satisfaction of Bank, of each of
the following conditions. All of such agreements, documents and other items must
be in form, content and all other respects satisfactory to Bank in its sole
discretion.


            17.1    Executed Amendment Documents. Bank shall have received each
of the Amendment and any and all other documents collateral thereto.


            17.2    Authorizing Resolutions. Bank shall have received a
certificate from the Secretary of each Borrower attesting to the resolutions of
each Borrower’s Board of Directors authorizing its execution, delivery, and
performance of this Amendment and authorizing specific officers of such Borrower
to execute the same. In addition, Bank shall also have received a resolution
from the members of River Road Real Estate, LLC authorizing its execution,
delivery, and performance of the Mortgage.


            17.3    No Material Adverse Change. Bank shall have received
evidence that no Material Adverse Change nor any material change in the value of
the Collateral shall have occurred from the date of financial information and
projections most recently provided to Bank.


            17.4    Other Documents. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall have been
delivered, executed, or recorded.


7



--------------------------------------------------------------------------------


           18.      Confirmation of Collateral. Nothing contained herein shall
be deemed to be a compromise, satisfaction, accord and satisfaction, novation or
release of any of the Loan Documents, or any rights or obligations thereunder,
or a waiver by Bank of any of its rights under the Loan Documents or at law or
in equity. All liens, security interest, rights and remedies granted to Bank in
the Loan Documents are hereby ratified, confirmed and continued. Borrowers and
Guarantors acknowledge and agree that the term “Loan Documents” as used in the
Loan Agreement and any other documents executed in connection therewith shall
include, without limitation, this Amendment and any and all other documents
executed in connection herewith.


           19.      Challenge to Enforcement. Borrowers and Guarantors
acknowledge and agree that they do not have any defense, set-off, counterclaim
or challenge against the payment of any sums owing under the Loan Documents, or
the enforcement of any of the terms or conditions thereof.


           20.      Additional Representation and Warranties. Borrowers and
Guarantors hereby represent and warrant, which representations and warranties
shall survive until all Obligations are paid and satisfied in full, as follows:


            (a)      All representations and warranties of Borrowers and
Guarantors set forth in the Loan Documents are true and complete in all material
respects as of the date hereof.


            (b)      Upon the effectiveness of this Amendment, no condition or
event exists or has occurred which would constitute an event of default under
the Loan Documents or under any other material agreement between Borrowers, any
Guarantor and any other third party (or would, upon the giving of notice or the
passage of time, or both constitute an event of default).


            (c)      Borrowers have not received any notice of default or event
of default from any other lender, trustee or lessor with respect to any other
loan, financing or lease agreement between such parties and any Borrower.


           21.      Certain Fees, Costs, Expenses and Expenditures. Borrowers
will pay all of Bank’s expenses in connection with the review, preparation,
negotiation, documentation and closing of this Amendment, including without
limitation, any attorneys’ fees and other legal costs, expenses and charges.


           22.      Time of Essence. Time is of the essence of this Amendment.


           23.      No Waiver. Except as otherwise provided herein, nothing
contained and no actions taken by Bank in connection herewith shall constitute
nor shall they be deemed to be a waiver, release or amendment of or to any
rights, remedies, or privileges afforded to Bank under the Loan Documents or
under the UCC. Nothing herein shall constitute a waiver by Bank of any
Borrower’s or any


8



--------------------------------------------------------------------------------


  Guarantor’s compliance with the terms of the Loan Documents, nor shall
anything contained herein constitute an agreement by Bank to enter into any
further amendments with Borrowers and Guarantors.


           24.      Inconsistencies. To the extent of any inconsistencies
between the terms and conditions of this Amendment and the terms and conditions
of the Loan Documents, the terms and conditions of this Amendment shall prevail.
All terms and conditions of the Loan Documents not inconsistent herewith shall
remain in full force and effect and are hereby ratified and confirmed by
Borrowers and Guarantors.


           25.      Law Governing. This Amendment has been made, executed and
delivered in the Commonwealth of Pennsylvania and will be construed in
accordance with and governed by the laws of such Commonwealth, without regard to
any rules or principles regarding conflicts of law or any rule or canon of
construction which interprets agreements against the draftsman.


           26.      Counterparts; Facsimile Signatures. This Amendment may be
executed in any number of counterparts, all of which taken together constitute
one and the same instrument, and any of the parties hereto may execute this
Amendment by signing any such counterpart. Any signature delivered via facsimile
shall be deemed an original signature hereto.


           27.      Joint and Several. The obligations of Borrowers and
Guarantors under this Amendment shall be joint and several obligations.


9



--------------------------------------------------------------------------------


                  IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first above written.

  BORROWERS:

DRUGMAX, INC., formerly known as DrugMax.com, Inc.
 
By:     /s/ WILLIAM LAGAMBA, President     Name/Title: William LaGamba,
President


  VALLEY DRUG COMPANY
 
By:    /s/ WILLIAM LAGAMBA, C.O.O.     Name/Title: William LaGamba, C.O.O.


  DISCOUNT RX, INC.
 
By:    /s/ WILLIAM LAGAMBA, C.O.O.     Name/Title: William LaGamba, C.O.O.


  VALLEY DRUG COMPANY SOUTH
 
By:    /s/ WILLIAM LAGAMBA, President     Name/Title:  


  GUARANTORS:

DESKTOP MEDIA GROUP, INC.
 
By:    /s/ WILLIAM LAGAMBA, President     Name/Title: William LaGamba, President


10



--------------------------------------------------------------------------------


  VETMALL, INC.
 
By:     /s/ WILLIAM LAGAMBA, President     Name/Title: William LaGamba,
President


  BANK:

STANDARD FEDERAL BANK NATIONAL ASSOCIATION, formerly known as Michigan National
Bank, as successor in interest to Mellon Bank, N.A
 
By:   LaSalle Business Credit, Inc., as agent
 
By:   /s/ STEPHEN C. CAFFREY, V.P.     Name/Title: Stephen C. Caffrey, Vice
President


11



--------------------------------------------------------------------------------


12